United States Court of Appeals
                     For the First Circuit


No. 13-1950

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      BEATRICE MUNYENYEZI,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
              Thompson and Barron, Circuit Judges.



     Mark E. Howard, with whom David W. Ruoff and Howard & Ruoff,
PLLC, were on brief, for appellant.
     Mark T. Quinlivan, Special Assistant United States Attorney,
with whom Donald Feith, Acting United States Attorney, District of
New Hampshire, and Carmen M. Ortiz, United States Attorney,
District of Massachusetts, were on brief, for appellee.



                         March 25, 2015
          THOMPSON, Circuit Judge.

                              Overview1

          Man's inhumanity to man is limitless.          Any doubt, just

recall the 1994 genocide in Rwanda.       Over the course of 100 days,

roving bands of Hutus (Rwanda's majority ethnic group) slaughtered

hundreds of thousands of their countrymen, most of them Tutsis (a

minority group long-dominant in Rwanda).            Some of the crazed

killers belonged to the Interahamwe, the dreaded militia of a Hutu

political party known by the initials, MRND.2       About 7,000 Rwandans

died each day, often butchered by machete-wielding Interahamwes at

roadblocks set up to catch fleeing Tutsis.            And these killers

didn't just kill — they raped, tortured, and disfigured too.

          Now meet Beatrice Munyenyezi, a Hutu from Rwanda.              She

spent the genocide months (pregnant with twin girls) living at the

Hotel Ihuriro in Butare, Rwanda — a hotel managed by her husband,

Shalom   Ntahobali,   and   owned    by   her    mother-in-law,     Pauline

Nyiramasuhuko.    Ntahobali   and     Nyiramasuhuko    were    no   ordinary

hoteliers, however.    He was an Interahamwe leader who manned a

notorious roadblock in front of the hotel.        She was a high-powered

minister in Rwanda's MRND government who kicked-off the killing


     1
       We present the facts below in the light most favorable to
the government, because (as you will see) our defendant challenges
the sufficiency of the evidence against her. See, e.g., United
States v. Polanco, 634 F.3d 39, 45 (1st Cir. 2011).
     2
       MRND stands for the          National    Republican    Movement   for
Democracy and Development.

                                    -2-
frenzy there by telling the party's devotees that all Tutsi

"cockroaches" must die.          And Hutu thugs ultimately massacred more

than 100,000 Tutsis in and around Butare.

                  Munyenyezi fled to Kenya in the genocide's waning days.

Hoping to come to the United States as a refugee, she filled out

immigration form I-590 in 1995, writing "none" when asked to list

"political, professional or social organizations" that she had been

a member of or affiliated with since her "16th birthday."3                She

also affirmed there that she had neither committed a crime of moral

turpitude nor persecuted people on grounds of race, religion, or

politics.           Asked on another form whether she was personally

affected by the "atrocities" in Rwanda — "Were you a victim?                A

witness?       Were you otherwise involved?" — she simply wrote "family

members disappeared."           And she answered "no" to the question

whether she either had a hand in killing or injuring persons during

the genocide or had encouraged others to do so.             The government

approved her papers in 1996, and she moved to the United States in

1998.

                  About a year later Munyenyezi applied to change her

status       to    lawful   permanent   resident.   One   question   on   her

application asked her to jot down her "present and past membership

in or affiliation with every political organization, association,

. . . party, club, society or similar group" since turning 16.            She


        3
            She turned 16 in 1986.

                                        -3-
wrote "none."    She also checked "no" in answer to the questions

whether she had ever committed a crime of moral turpitude and

whether she had anything to do with genocide or with killing or

injuring persons because of their race, ethnicity, religion, or

politics.    The government approved her application in 2001.

            In 2003 Munyenyezi applied for naturalization as an

American citizen, declaring that the answers in her form N-400 — a

naturalization form — were truthful. Answers on that form included

that she had (a) never been associated with any organization,

party, club, or the like; (b) never done a crime leading to her

arrest or conviction; and (c) never lied to or misled federal

officials to get immigration benefits.     She became a naturalized

citizen later that year.

            In 2006 Munyenyezi testified at an international criminal

court — commonly called the ICTR — as a witness for her husband (he

was being prosecuted for his role in the Rwandan genocide).4    There

she said that she saw no roadblock near her family's hotel or dead

bodies in Butare, and she also said that her husband was no

génocidaire.    Just a few short months after she testified, the

federal government pulled her immigration file to check for any

illegalities.




     4
       ICTR is short for the International Criminal Tribunal for
Rwanda.

                                 -4-
            Convinced that she had concealed her role in the Rwandan

genocide — her part in the killings and rapes at the roadblock next

to the Hotel Ihuriro, and her ties to the MRND and the Interahamwe

— federal prosecutors later indicted Munyenyezi in 2010 on two

counts    of   procuring    citizenship     illegally     by   making    false

statements to the government.         See 18 U.S.C. §§ 1425(a) and (b).

Her first trial ended in a hung jury.         A second trial resulted in

convictions.       Using the 2002 edition of the federal sentencing

guidelines, the judge then sentenced her to two concurrent 120-

month prison terms.

            On appeal Munyenyezi challenges the sufficiency of the

proof    against    her,   contests   an    evidentiary    ruling,      alleges

prosecutorial misconduct, and questions the reasonableness of her

sentence.      We address each issue in turn, presenting only those

facts needed to put matters into perspective.           And at the end of it

all, we find no reason to reverse.

                       Sufficiency of the Evidence

            As promised, we lead off with Munyenyezi's claim that the

evidence is insufficient for a sensible jury to believe beyond a

reasonable doubt that she infracted sections 1425(a) and (b). Hers

is an uphill fight, however.      See, e.g., Polanco, 634 F.3d at 45.

Reviewing the record de novo — because (as the government concedes)

she preserved the argument below — and taking the evidence and

reasonable inferences in the light most helpful to the prosecution,


                                      -5-
we see whether she has shown (as she must) that no rational jury

could have convicted her.     See id.    And so doing, we take special

care to remember our long list of "cannots": we cannot reweigh the

evidence, secondguess the jury on credibility issues (actually, we

must assume it resolved credibility disputes consistent with the

verdict), or consider the relative merits of her theories of

innocence (because what matters is not whether a jury reasonably

could have acquitted but whether it could have found guilt beyond

a reasonable doubt).   See id.; see also United States v. Acosta-

Colón, 741 F.3d 179, 191 (1st Cir. 2013).

          Section   1425(a)   makes     it   a   crime   for   a   person   to

"knowingly procure[] or attempt[] to procure . . . citizenship"

illegally.   One way to do that is to make false statements in a

naturalization application.      See 18 U.S.C. § 1001(a).              And —

according to our judicial superiors — there are "four independent

requirements" for a section 1425(a) crime:               "the naturalized

citizen must have misrepresented or concealed some fact, the

misrepresentation or concealment must have been willful, the fact

must have been material, and the naturalized citizen must have

procured citizenship as a result of the misrepresentation or

concealment."   Kungys v. United States, 485 U.S. 759, 767 (1988);

see also United States v. Mensah, 737 F.3d 789, 808-09 (1st Cir.

2013) (discussing Kungys in exquisite detail).           Section 1425(a)'s

next-door neighbor, section 1425(b), makes it a crime for a person


                                  -6-
to "knowingly . . . procure . . . naturalization . . . or

citizenship" that she is not entitled to. One must have good moral

character to be eligible for citizenship, of course.                See 8 U.S.C.

§ 1427(a).     And two of the many things that negate good character

are   (unsurprisingly)       helping   commit      genocide,   see    8   U.S.C.

§ 1101(f)(9), and making materially false statements to score

immigration or naturalization benefits, see id. § 1101(f)(6).

             Viewed   from    a   prosecution-friendly     perspective,      the

record in Munyenyezi's case is a bone-chilling read.                Consider the

following     examples,      taken   from    the   testimony   of    government

witnesses:

             Richard Kamanzi told the jury that in March 1994 (about

a month before the genocide, when he was 15 years old) he saw

Munyenyezi (he had seen her before) decked out in MRND clothing,

hanging out with 45 other MRNDers near the Hotel Ihuriro.                 He did

not see her during the genocide, though.

             But Vestine Nyiraminani did. She testified that in April

1994 she and her sister got stopped at the roadblock near the Hotel

Ihuriro.     An "Interahamwe named Beatrice" — a person Nyiraminani

knew was married to Shalom Ntahobali — asked for IDs.5               Seeing that

their cards identified them as Tutsis, Munyenyezi ordered them to

sit at the side of the road with other Tutsis.            A half hour later,



      5
       Remember that Munyenyezi's first name is Beatrice and her
husband is Shalom Ntahobali.

                                       -7-
soldiers marched them into the woods.                One of the thugs then

plunged a knife into Nyiraminani's sister's head.                   Nyiraminani

escaped.    But she never saw her sister again.

            Jean Paul Rutaganda testified about a time in April 1994

when (as a 15 year old) he and some other Tutsis hid at an

Episcopal    school    near   the   Hotel      Ihuriro.     Rutaganda    spotted

Munyenyezi    (he     knew    her   by     name)   at     the   roadblock   with

Interahamwes, wearing an MRND uniform, asking for identity cards,

and writing in a notebook.          "She was counting," Rutaganda said,

"registering dead Tutsis and others who were not yet dead."

Tutsis, he added, "were killed day and night" in the nearby forest

— something he knew from the "screaming" and the "crying."

            Tutsi Consolee Mukeshimana also saw Munyenyezi around

this time.      Mukeshimana had seen her before (at Mukeshimana's

sister's house).        And at the roadblock Mukeshimana watched a

fatigues-wearing Munyenyezi check IDs and lead Tutsis to other

"Interahamwe so they could get killed."

            Desperate to leave Butare because of the killing, Tutsi

Vincent Sibomana tried to run but got detained at the roadblock.

Munyenyezi asked for an ID.          He knew who she was because he had

seen her buy beer at a store where he had worked.               And he had also

seen   an   MRND-shirt-wearing      Munyenyezi      walking     around   Butare.

Anyhow, Sibomana was too young to have an ID card, apparently (he

was only 14).    An irate Interahamwe hit his head with a rifle butt.


                                         -8-
And he fell into a ditch.        More Tutsis were there.     "Beatrice" — to

quote Sibomana's testimony — then told the other Interahamwes to

"kill[]" them all.        Sibomana bolted.       But he saw and heard Tutsis

"being killed," hacked by "machetes" and bludgeoned with "clubs."

               From this evidence a rational jury could conclude that

Munyenyezi lied on her form N-400 — using "no" answers to hide her

Interahamwe membership, her role in persecuting Tutsis, and her

penchant for peddling untruths to get into America.             She sees two

ways around this.         Neither way works.

               One   is   her   theory    that    the   witnesses   had   zero

credibility.6        They just made stuff up, she says, thinking they

would be hailed as "heros" in Rwanda for putting a Hutu behind

bars.       Some witnesses were only in their teens when the killing

started, she stresses — the apparent intended inference being that

they were too young to remember important details about what had

happened.       And culturally, she writes, the witnesses are inclined

to saying whatever authority figures — like "jurors" — want to

hear.       Plus, she adds, in pushing their "stock" storyline, none of

them identified her in court and some of them did not know details

like whether she had children or what part of Rwanda she came from.

Her theory fails, though, and for a simple reason.              Munyenyezi's


        6
       She, tellingly, does not claim that their             testimony — if
believed — is inadequate to help convict.                     And, just as
importantly, she does not argue that the government          failed to prove
other elements of the crimes charged, like that the          statements were
knowingly made and material.

                                         -9-
lawyer hit the credibility theme hard below — during his powerful

opening statement, his spirited cross-examination of witnesses, his

energetic       evidence   presentation      (involving      testimony    from    a

counter-expert about pressures Rwandans feel to testify a certain

way), and his hard-charging summation.               But the jury did not buy

it.   And (again) credibility choices and evidence-weighing are for

juries, not for reviewing courts. See Polanco, 634 F.3d at 45; see

generally United States v. Nascimento, 491 F.3d 25, 46 (1st Cir.

2007) (stressing that "[s]ifting through conflicting testimony and

determining where the truth lies is the sort of work that falls

squarely within the jury's province").

             Munyenyezi's other way is her claim that the evidence

showed only her "mere presence" at the roadblock, which, she

reminds us, is not enough to convict.            But reading the record as

required    —    afresh,   and   in   the    light    most   agreeable    to     the

government — we think a levelheaded jury could find that she wasn't

simply in the wrong place at the wrong time.            Far from it — dressed

as an Interahamwe, she personally inspected IDs at the checkpoint,

separated those who would live from those who would die (and die

gruesomely), and kept records of the ghastly going-ons.                  And that

sinks her "mere presence" claim.             See generally United States v.

Echeverri, 982 F.2d 675, 678 (1st Cir. 1993) (noting that a "'mere

presence' argument will fail in situations where the 'mere' is

lacking").


                                      -10-
           Enough said about the sufficiency issue.

                         Evidentiary Ruling

           During opening statements defense counsel claimed that

Munyenyezi "couldn't read or write English" when she came to

America.   And then he said — most importantly for our purposes —

that "we'll have to speculate who was translating [the immigration]

documents for her in Kenya when they were filling out those forms

all in English."

           Days later the prosecutor told the judge that he wanted

to admit excerpts of Munyenyezi's testimony before the ICTR —

appearing there on her husband's behalf, she denied seeing a

roadblock near the Hotel Ihuriro or dead bodies in Butare, and she

disclaimed knowing her husband was a génocidaire.           The defense

responded with a motion in limine, arguing that the ICTR evidence

should be kept out as other bad acts to prove character (her

propensity to lie about genocide), and even if not, that the danger

of unfair prejudice substantially outweighed its probative worth.

See Fed. R. Evid. 404(b) and 403; see also United States v.

Landrau-López, 444 F.3d 19, 23 (1st Cir. 2006).          The government

disagreed, naturally, suggesting that the excerpts showed that she

consistently presented a set of false facts concerning what had

happened in Rwanda.

           Refereeing   this   dispute,   the   judge   sided   with   the

government, ruling the ICTR evidence relevant because it countered


                                 -11-
the        suggestion      that     someone        had    translated    the     key

immigration/naturalization papers for her and had "misconstrued

what she said and put it down on the form[s]." "She's consistently

said the same things," in the pertinent forms and at the ICTR, the

judge added.           So, he concluded, the ICTR evidence goes to "her

knowledge," as well as "lack of accident, mistake" — legitimate

nonpropensity purposes, one and all.                And the excerpts ultimately

came       in   through   the     testimony   of    Dr.   Timothy    Longman,   the

government's Rwanda-genocide expert.

                Munyenyezi still thinks the judge got the ICTR-excerpts

ruling all wrong.          Reviewing the matter for abuse of discretion,

see United States v. Doe, 741 F.3d 217, 229 (1st Cir. 2013), we

think otherwise.7

                Rule 404(b) bans other-acts evidence offered to prove a

person's character.          See Fed. R. Evid. 404(b)(1).            But it allows

such evidence for noncharacter purposes, like proving knowledge or

lack of mistake or accident, see Fed. R. Evid. 404(b)(2) — provided

of    course     the    evidence's    probativeness       is   not   substantially

outbalanced by any unfair prejudice, see Fed. R. Evid. 403.                     The

problem for Munyenyezi is that her lawyer's opening remarks — that

she could not read or write English when she lived in Kenya, so one



       7
       Neither side questions whether the judge's in limine
decision was definitive enough to preserve the issue without need
for further objection, see Rodríguez v. Señor Frog's de la Isla,
Inc., 642 F.3d 28, 35 (1st Cir. 2011), so we let it pass.

                                        -12-
must       "speculate"    about    who   translated   and     filled     out   the

immigration papers — put knowledge or absence of mistake or

accident in play. And the ICTR excerpts went to those noncharacter

issues, helping to show that her answers did not result from some

translation      gaffe,    because    (as   the   judge    said)   the   evidence

suggests that she told essentially the same story about the Rwanda

genocide at every turn.           That the excerpts may have cast her in an

unflattering light does not make them excludable under Rule 403

either. Only "unfair" prejudice that "substantially" outweighs the

evidence's probative value is forbidden.                  See United States v.

Rodríguez-Soler, 773 F.3d 289, 296 (1st Cir. 2014).                  And we see

nothing unfair about letting the jury consider this evidence for

the limited purpose of dealing with an issue that came to the fore

in the defense's opening.           We normally reverse a judge's Rule 403

ruling "only where [his] judgment is egregiously wrong."                   United

States v. Adams, 375 F.3d 108, 111 (1st Cir. 2004).                 And nothing

egregious screams off the pages of the record here.8

              Munyenyezi's counter-arguments are not difference-makers.

First she accuses the judge of not performing a Rule 404(b)



       8
       The government argues that the ICTR excerpts are intrinsic
— not extrinsic — evidence and so not subject to Rule 404(b).
See United States v. Souza, 749 F.3d 74, 84 (1st Cir. 2014)
(discussing intrinsic and extrinsic evidence). But because we find
no abuse of discretion even if the excerpts constitute extrinsic
evidence, we need not grapple with this issue. See United States
v. Jimenez, 507 F.3d 13, 18 (1st Cir. 2007) (taking that same
tack).

                                         -13-
analysis.    As already shown, the judge did do one in denying her in

limine motion.     He just did not redo it when Dr. Longman took the

stand, probably because she did not ask him to reconsider his

earlier ruling.    Next she accuses the government of misleading the

judge, an accusation that goes something like this: the prosecutor

said that he would not use the ICTR excerpts to paint her as a

persistent liar but then did precisely that, like when he said

during closing arguments that her ICTR testimony was part of a

family "script."      She does not raise an issue of prosecutorial

misconduct with the closing, however.      She just uses the comments

to highlight why the judge abused his discretion by admitting the

evidence in the first place.     We need not take a position on this

point, though, because any error (if error there was) was harmless

given the vast and damning array of evidence against her.         See

United States v. Dunbar, 553 F.3d 48, 59-60 (1st Cir. 2009)

(discussing the harmless-error standard when it comes to admitting

evidence).

             Two issues down, two to go.

                       Prosecutorial Misconduct

             Munyenyezi next claims the judge should have granted a

mistrial based on the prosecutor's suggestive questioning. Here is

what you need to know.

             Kicking off the trial, the judge cautioned the jury that

a lawyer's "questions are not evidence.       So if a counsel asks a


                                 -14-
question of a witness that assumes a fact, there's no evidence of

that fact unless the witness accepts the fact."               And the judge's

antenna shot up — and he took corrective action — when either

side's counsel asked questions that assumed facts not in evidence.9

            Munyenyezi's claim centers on the prosecutor's cross-

examination of defense witness Marie Alice Ahishakiye, a cook at

the Hotel Ihuriro during the genocide.             "Did you travel to Boston

last year?" the prosecutor asked.             "Yes," Ahishakiye replied.

"And," the prosecutor said, "you were there for a proceeding

involving   Prudence   Kantengwa;     were    you     not?"     Kantengwa   is

Munyenyezi's   sister,   by   the   way,     and    earlier   the   government

introduced evidence showing Kantengwa faced "perjury" charges in

Boston.   "I don't think I know of Kantengwa," Ahishakiye answered.




     9
       During the defense's cross-examination of Dr. Longman, for
example, the judge sustained the government's objection to this
line of questioning:
     Q. Are you aware that you are on the Friends of Evil
     list that is propagated by the state-run media out of
     Rwanda?
     A. I don't think I knew that, no.
     Q. And they are extremely critical of your views —
     [PROSECUTOR]: Objection.
     THE COURT: Sustained.
And then the judge said:
     You're not testifying . . . . Questions can be asked,
     but the questions are not themselves evidence. And facts
     assumed in the question [are] not evidence. So there's
     no evidence of such a thing. The witness hasn't heard of
     it.

                                    -15-
           The prosecutor then asked Ahishakiye about Kantengwa's

husband, Athanase Munyemana.          Ahishakiye admitted that she had

picked Munyemana out of a photo before.              "[Y]ou knew that he was

the director of the secret police for the MRND government," the

prosecutor said next, which drew a sustained objection from defense

counsel. And before breaking for lunch the judge reminded the jury

that facts assumed in questions are not evidence.

           Munyenyezi's      lawyer    moved   for    a   mistrial,    claiming

prosecutorial misconduct. The defense's theory was straightforward

enough. The prosecutor, the defense argued, botched the Ahishakiye

cross by assuming two facts in his questions — that Ahishakiye had

testified at Kantengwa's perjury trial (even though the prosecutor

knew that she had not) and that Munyemana once headed the MRND

secret police (even though the prosecutor had no basis for that

claim).

           On the first issue — concerning the question about

testifying at Kantengwa's trial — the prosecutor fessed up to a

mistake, saying he had a document showing Ahishakiye had come to

America the year before and wrongly thought she had done so to

testify   for   Kantengwa.      Calling      the   travel   question   "pretty

dramatic," the judge said the prosecutor should correct the record

for the jury. And the prosecutor did just that, explaining in open

court that he wrongly assumed in his question that Ahishakiye had

gone to Boston to testify for Kantengwa — "in fact," he stressed,


                                      -16-
she had actually traveled to New Hampshire to testify "in a prior

proceeding involving" Munyenyezi. The judge jumped in, telling the

jury that

            [w]hat the prosecutor has just clarified for
            you is that when he asked those questions one
            might think that there's an implication that
            she did do those things, and the prosecutor
            had a good faith basis for thinking that was
            so, but . . . the parties have learned that's
            not the case so they're clarifying that for
            you so you don't take that into account in
            determining the issues that are before you.

"Does that do it?" the judge asked.           Both sides agreed that it did.

            On    the   second   issue    — concerning the secret-police

question — the prosecutor argued (and Munyenyezi does not contest)

that he had a good-faith basis for touching on that topic, given

that testimony at Kantengwa's trial suggested Rwanda had a secret-

police   agency.        And,   the   prosecutor     said,   he   believed   that

Ahishakiye would name Munyemana as its head (though the record is

not exactly clear why he thought she would finger Munyemana as the

head).   "Are you suggesting he has no good faith basis to ask the

question?" the judge asked defense counsel. "No," counsel said.

            The    judge   later     denied   the   mistrial     motion.     The

prosecutor's "concession and my instruction to the jury," the judge

said, effectively "cured any prejudice" that may have arisen

because of the travel question.          And, he added, the prosecutor had

a good-faith basis for asking the secret-police question.                    The

judge offered to give a curative instruction regarding the secret-


                                      -17-
police question, which, he said, would tell the jury (again) that

facts assumed in questions are not evidence.        But the defense

declined.     "You know," the judge went on to say, "watching [the

jurors'] reaction[s]" to what had happened, "if they understand one

thing very, very well, they understand that questions of counsel

are not evidence of the facts assumed in the questions."      Still,

the judge told the jury in his final charge that "[a]rguments,

statements, and questions by lawyers are not evidence," and that

"questions by lawyers are not evidence of any facts assumed in the

questions."

            Unshaken in her belief that the prosecutor's questioning

required a mistrial, Munyenyezi blasts away at the judge's ruling.

As she tells it, the prosecutor's actions — posing questions with

"no evidentiary foundation" — rendered the trial fundamentally

unfair by creating the misimpression that Ahishakiye was either

lying or had a very bad memory.    But what hurts her is the standard

of review — we inspect the judge's ruling only for abuse of

discretion, see Dunbar, 553 F.3d at 58, which means his decision

stands unless no reasonable person could have ruled as he did, see

United States v. Maldonado, 708 F.3d 38, 42 (1st Cir. 2013).     The

reason for this is that a district judge is much closer to the

trial action than we can ever be and so is better positioned to see

if prejudicial matter presented there could likely affect the

case's outcome. See United States v. Pierro, 32 F.3d 611, 617 (1st


                                  -18-
Cir. 1994).     Granting a mistrial is strong medicine, of course —

prescribed only as a last resort if the alleged harm cannot be

overcome with less-drastic remedies, like curative instructions.

See United States v. De Jesus Mateo, 373 F.3d 70, 73 (1st Cir.

2004).

            With all this in mind, we think the judge handled the

suggestive-questioning    issue    with   sufficient    sensitivity   to

Munyenyezi's fair-trial rights, taking timely action to minimize

the risk of undue prejudice.      He had the prosecutor face the jury,

for example, and confess error on the subject of Ahishakiye's

travels.    And he followed that up with an instruction telling the

jury not to take the prosecutor's questions on that point into

account.    The defense rejected the judge's offer of a curative

instruction regarding the secret-police question.           No matter,

though.    At every other turn (including during his final charge),

the judge carefully instructed the jury that questions that assume

facts are not evidence.     We normally assume that juries follow

instructions.    See Acosta-Colón, 741 F.3d at 202 n.13.     And we see

no reason to stray from that practice here:            remember, having

watched the jurors closely, the judge said that he was "absolutely

convinced" that they "completely" understood "that questions of

counsel are not evidence of the facts assumed in the questions,"

and Munyenyezi gives us nothing to contradict his ring-side take on

the case.     Also hurting her is the fact that the abundance of


                                   -19-
evidence against her "dwarf[s]" the complained-about prejudice

arising   from   these   few    questions.10     See   United   States   v.

Butterworth, 511 F.3d 71, 76 (1st Cir. 2007).

           The bottom line is this.        We reverse mistrial denials

only under "extremely compelling circumstances."         Pierro, 32 F.3d

at 617.   And the circumstances here do not come within a country

mile of satisfying that standard.11

                               Sentence Length

           That brings us to Munyenyezi's complaints about her 120-

month sentence — the maximum term permitted by statute but well

above the 0-6 month advisory guideline range (a range recommended

by probation, which the judge adopted, without objection).         Simply

put, she thinks the sentence is too long — that it is (in legalese)



     10
       Munyenyezi says in a footnote that the prosecutor asked a
rebuttal witness whether she knew Munyemana was an MRND
"intelligence officer," suggesting that this question crossed the
line too. But she floats this idea only in passing, which means
any argument lurking there is waived. See, e.g., Nat'l Foreign
Trade Council v. Natsios, 181 F.3d 38, 60 n.17 (1st Cir. 1999)
(explaining "that arguments raised only in a footnote or in a
perfunctory manner are waived").
     11
       As a fallback, Munyenyezi also thinks that the prosecutor's
conduct violated her Sixth Amendment right to confront witnesses
who say they had "personal knowledge of a 'secret police'
organization in Rwanda at the time of the genocide" or who say they
had "personal knowledge" that Munyemana ran the secret police. But
because she cites no authority for this argument (nor does she
offer any convincing explanation of what the law should be,
assuming she found no authority), she has waived it. See, e.g.,
Medina-Rivera v. MVM, Inc., 713 F.3d 132, 140-41 (1st Cir. 2013);
Town of Norwood v. Fed. Energy Regulatory Comm'n, 202 F.3d 392, 405
(1st Cir. 2000).

                                    -20-
substantively unreasonable.        Such an argument is usually a tough

sell.        After all, there is no "perfect sentence," but, instead, "a

wide universe of supportable sentencing outcomes."        United States

v. Del Valle-Rodríguez, 761 F.3d 171, 177 (1st Cir. 2014). We look

only for abuse of discretion.       See, e.g., United States v. Medina-

Villegas, 700 F.3d 580, 583 (1st Cir. 2012).       And as long as we see

"a plausible sentencing rationale" that reaches "a defensible

result," the sentence stands.         United States v. Martin, 520 F.3d
87, 96 (1st Cir. 2008).        So it is here, as we now explain.

                Munyenyezi first faults the judge for departing upward

from that range under section 5K2.8 of the federal sentencing

guidelines.        That section lets a judge depart upward if he finds

"the defendant's conduct was unusually heinous, cruel, brutal, or

degrading to the victim."       See USSG § 5K2.8 (2002 edition).   But in

fact the judge denied the prosecutor's request for a section-5K2.8

departure.        Which pours cold water on this argument.12

                The judge did rule that the case called for either an

upward departure under section 5K2.0 or, alternatively, an upward

variance under 18 U.S.C. § 3553(a).         Section 5K2.0 lets a judge

depart upward if he finds aggravating circumstances of a kind or

degree not adequately taken into account by the guidelines.          See



        12
       The judge could not have been any clearer. "I think 5K2.8
is not a legitimate legal basis to grant a departure," the judge
said to the prosecutor, "[s]o, to the extent your motion is based
on 5K2.8, that's denied."

                                     -21-
USSG § 5K2.0 (2002 edition).13           Section 3553(a) lets a judge vary

upward    based    on   factors     listed     there,    like     the   defendant's

background (including her criminal history), the circumstances of

the offense, the seriousness of the offense, the need to protect

and deter others, the need to promote respect for the law and to

provide a just punishment, and the need to eliminate unjustified

sentencing disparities.14         And the judge made clear that she would

receive the same sentence either way.

            Munyenyezi attacks the judge's ruling on several fronts.

None carries the day.

            For starters, Munyenyezi criticizes the judge for not

considering       recently-amended      guideline       section    2L2.2    in   his

departure    analysis     —   a    section     that     specifically       discusses

sentencing    enhancements        for   genocide-related        acts.      See   USSG

§ 2L2.2 (2012 edition).15         If the judge had applied section 2L2.2,


     13
       A judge can depart downward in certain situations too. See
USSG   §    5K2.0   (2002    edition)   (discussing    "mitigating
circumstances").
     14
       Under certain circumstances a judge can also vary downward
using section 3553(a).
     15
       Section 2L2.2 (2012 version) reads, in relevant part:
     Fraudulently     Acquiring    Documents    Relating    to
     Naturalization, Citizenship, or Legal Resident Status for
     Own Use; False Personation or Fraudulent Marriage by
     Alien to Evade Immigration Law; Fraudulently Acquiring or
     Improperly Using a United States Passport
     (a) Base Offense Level: 8
     (b) Specific Offense Characteristics
     . . .
           (4) (Apply the Greater):

                                        -22-
she argues, her "genocidal conduct" would have been "taken into

account," making her ineligible for a 5K2.0 enhancement — and her

guideline range would have been 57-71 months, a range well below

the 10-year statutory maximum.          That is because a judge using

section 2L2.2 can set the upper end of a defendant's sentencing

range at the statutory maximum if the defendant committed a

"serious human rights offense" and has a criminal history category

of VI.   Munyenyezi has a criminal history category of I, which as

we just said would have yielded a guideline range of 57-71 months

if section 2L2.2 held sway.

             A   couple   of   things   pull   the   rug   out   from under

Munyenyezi's theory, however. One, section 2L2.2 — the judge found

and the parties agree — does not apply here because of ex post

facto concerns.      And two, the judge actually did consider that

section, checking solely to see if it offered any guidance on the

departure issue.      He just found that it did not, concluding that

regardless of her criminal history category, the "facts" that made

her immigration/naturalization "statements lies" — i.e., the facts

that showed her to be a génocidaire — are so "disturbing" that she


     . . .
                  (B) If the defendant committed any part of
                  the instant offense to conceal the defendant's
                  participation in (i) the offense of incitement
                  to genocide, increase by 6 levels; or (ii) any
                  other serious human rights offense, increase
                  by 10 levels. If clause (ii) applies and the
                  resulting offense level is less than 25,
                  increase to level 25.

                                    -23-
deserved the maximum sentence permitted by statute.       Munyenyezi

never pinpoints any error in the judge's conclusion, which means

she has waived any argument she might have had.          See, e.g.,

Rodríguez v. Municipality of San Juan, 659 F.3d 168, 175 (1st Cir.

2011).

          Turning to section 3553(a), Munyenyezi protests that the

judge punished her without knowing whether the jury found that she

had lied about being a génocidaire or about being a member of a

political party — he did not know, the argument goes, because the

jury used a general-verdict form.     But a judge can find facts for

sentencing purposes by a preponderance of the evidence, so long as

those facts do not affect either the statutory minimum, see Alleyne

v. United States, 133 S. Ct. 2151, 2155 (2013), or the statutory

maximum, see Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) —

exceptions not implicated here.     And the judge did exactly that,

finding a preponderance of proof that she had lied to hide her

genocidal past.16

          Which takes us to Munyenyezi's next section 3553(a)

argument — that the judge sentenced her as a génocidaire even

though he said he would not.   Despite what she thinks, the judge



     16
        She "personally participated in the mass killing" of
innocents "merely because they were called Tutsi," the judge found
— "mann[ing] the infamous roadblock in Butare" near the Hotel
Ihuriro; checking IDs, keeping records, and "sort[ing] out who
would die from those who would live"; and "direct[ing]" and
"facilitat[ing] murder."

                               -24-
kept his word, explicitly hitting her with the statutory maximum

not as "punishment for genocidal conduct" but because her lies were

the "most serious" infractions "of section 1425 that one can

describe."        She    "is   not   accountable   in    this     court"   for   her

genocidal acts, the judge stressed.            But "she is accountable for

lying to obtain refuge and citizenship for which she was not

qualified."        And "lying about participation in genocide when

specifically asked," the judge explained, knowing full well "that

such   conduct     is    automatically     disqualifying        with   respect    to

immigration and citizenship seriously undermines the integrity of

this country's immigration standards in the most offensive way"

imaginable.       The judge drove home these points a little later in

the hearing, saying that if he "were to impose a sentence" for her

"participation in the Rwandan genocide," it

             would not be a sentence of ten years to be
             served concurrently on each count[;] it would
             be a sentence of, at minimum, obviously life
             in prison. The sentence imposed here is far
             too lenient and entirely inadequate to
             sanction acts of genocide.   It is, however,
             within the range of punishments contemplated
             by Congress . . . and is adequate to sanction
             the most egregious violations of section 1425
             that one can imagine.

             And in exercising his judgment, the judge expressly tied

the    sentence    to    the   relevant    section      3553(a)    factors,      like

protecting     the      community    and   deterring     criminal      wrongdoing,

promoting respect for the law, and providing a just punishment.

"We cannot abide this country being a haven for génocidaires," the

                                        -25-
judge emphasized. Citizenship applicants must know, he added, that

if they "lie" about taking part in genocide, "the punishment for

that fraud will not be lenient."          By our lights, the judge's

analysis is plausible and defensible.

            As a last-ditch effort, Munyenyezi complains that her

sentence is at "odds" with much-less severe sentences imposed by

two other district judges in this circuit in two (supposedly)

similar cases.    And she suggests that the judge's failure to give

her a sentence like the ones in the other two cases slighted

section 3553(a)(6), which requires judges to consider "the need to

avoid    unwarranted   sentence   disparities."    But   that   section

primarily refers to national disparities among similarly situated

defendants.    See United States v. Ayala-Vazquez, 751 F.3d 1, 32

(1st Cir. 2014). Unfortunately for her, she never explains how her

situation fits that bill.     So any argument in this direction is

waived.     See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990).

                              Final Words

            Wrapping up, we affirm       Munyenyezi's convictions and

sentence.




                                  -26-